Merrill Schneider, OSB #77336
merrillschneider@schneiderlaw.com
Schneider Kerr & Robichaux
PO Box 14490
Portland, Oregon 97293
Phone: 503-255-9092
Fax: 503-255-9145
Attorney for Plaintiff


                         IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF OREGON



 JEFFERY BOOMHOWER,                                                            3:16-CV-02148-JR
         Plaintiff,
                                                                     ORDER FOR ATTORNEY
         v.                                                     FEES UNDER 42 U.S.C. § 406(b)

 COMMISSIONER OF SOCIAL SECURITY,
       .Defendant.




       The conrt finds and orders an attorney fee of $30,733.75 pursuant to 42 U.S.C. § 406(b).

The attorney fee of $6665.84 allowed pursuant to the Equal Access to Justice Act will be refunded

to Plaintiff upon counsel's receipt of the allowed 406(b) fee awarded.



       Dated this   19•1:L   day of November, 20 I 8.




                                                        Jol'e . Russo
                                                        United States Magistrate Judge
